REQUEST FOR November 18, 2004 BY EDGAR Securities and Exchange Commission Division of Corporate Finance 450 Fifth Street, N.W. Washington, DC 20549 Attention: Anthony Watson Dear Sirs/Mesdames: Re: Diatect International Inc. File No. 333-18250 Registration Statement on Form SB-2 and SB-2/A Filed August 26, 2003 and January 22, 2004 Diatect International Inc. ("Diatect") hereby requests, pursuant to Rule 477 of Regulation C of the Securities Act of 1933, as amended, the consent of the Securities and Exchange Commission to withdraw the registration statement on Form SB-2 filed by Diatect with the Securities and Exchange Commission on August 26, 2003 and Amended on January 22, 2004 (the "Registration Statement"). The Registration Statement is being withdrawn in response to certain demands from Lajolla Cove Investors underwriter. There was no circulation of preliminary prospectuses in connection with the proposed transaction, the Registration Statement was not declared effective by the Securities and Exchange Commission, and none of Diatect securities were sold pursuant to the Registration Statement. Diatect requests that the Securities and Exchange Commission consent to this application on the grounds that the withdrawal of the Registration Statement is consistent with the public interest and the protection of investors, as contemplated by paragraph (a) of Rule 477. If you have any questions or comments relating to this request for withdrawal, please contact. Garry McAllister, counsel for Diatect at (801) 572-6610. Yours truly, Diatect International Inc. /s/ David Andrus David Andrus Chief Executive Officer, Principal Accounting Officer
